Case 3:18-cv-00428-DMS-MDD Document 293 Filed 11/02/18 PageID.4678 Page 1 of 2



 1   Ashley Neglia (SBN 298924)
     ashley.neglia@kirkland.com
 2   KIRKLAND & ELLIS LLP
     333 South Hope Street, Ste. 2900
 3   Los Angeles, CA 90071
     Telephone: (213) 680-8400
 4   Facsimile: (213) 680-8500

 5   Emily Nicklin (Pro Hac Vice to be filed)
     emily.nicklin@kirkland.com
 6   Christina Briesacher (Pro Hac Vice to be filed)
     christina.briesacher@kirkland.com
 7   KIRKLAND & ELLIS LLP
     300 North LaSalle
 8   Chicago, IL 60654
     Telephone: (312) 862-2000
 9   Facsimile: (312) 862-2200

10   Attorneys for Non-Party Objector Ms. M.D-L

11
                                    UNITED STATES DISTRICT COURT
12
                          SOUTHERN DISTRICT DISTRICT OF CALIFORNIA
13

14   M.M.M., on behalf of his minor child,             CASE No. 3:18-cv-1832-DMS
     J.M.A., et al.
15
                      Plaintiffs,
16
             v.
17
     Jefferson Beauregard Sessions, III,
18   Attorney General of the United States,
     et al.,
19
                      Defendants.
20   Ms. L, et al.,                                    Case No. 18-cv-00428-DMS-MDD

21                    Plaintiffs,                      CLASS ACTION

22           v.                                        NOTICE OF APPEARANCE OF
                                                       ASHLEY NEGLIA
23   U.S. Immigration and Customs
     Enforcement, et al.,
24
                      Defendants.
25

26

27

28
     NOTICE OF APPEARANCE OF                                         Case No. 18-cv-00428-DMS-MDD
     ASHLEY NEGLIA
Case 3:18-cv-00428-DMS-MDD Document 293 Filed 11/02/18 PageID.4679 Page 2 of 2



 1          TO THE COURT AND ALL COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Ashley Neglia of Kirkland & Ellis LLP, hereby enters her

 3   appearance as counsel of record on behalf of non-party objector Ms. M.D-L in the above caption

 4   matter and respectfully requests that all pleadings, orders, motions, notices, and other papers in

 5   connection with this action henceforth be served on her:

 6
            Ashley Neglia
 7
            Kirkland & Ellis LLP
 8          333 South Hope Street, Ste. 2900
            Los Angeles, CA 90071
 9          Telephone: (213) 680-8400
            Facsimile: (213) 680-8500
10          Email: ashley.neglia@kirkland.com
11
12    DATED: November 2, 2018                                   tfully submitted,
                                                                 AND & ELLIS LLP
13

14
15                                                      Ashley Neglia (SBN 298924)
                                                        ashley.neglia@kirkland.com
16                                                      KIRKLAND & ELLIS LLP
                                                        333 South Hope Street, Ste. 2900
17                                                      Los Angeles, CA 90071
                                                        Telephone: (213) 680-8400
18                                                      Facsimile: (213) 680-8500

19                                                      Emily Nicklin (Pro Hae Vice to be filed)
                                                        emily.nicklin@kirkland.com
20                                                      Christina Briesacher (Pro Hae Vice to be
                                                        filed)
21                                                       christina.briesacher@kirkland.com
                                                         KIRKLAND & ELLIS LLP
22                                                      300 North LaSalle
                                                        Chicago, IL 60654
23                                                      Telephone: (312) 862-2000
                                                        Facsimile: (312) 862-2200
24
                                                        Attorneys for Ms. Non-
25                                                      Party Objector Ms. MD-L

26

27
28
     NOTICE OF APPEARANCE OF                                                 Cas� No. 18-cv-00428-DMS-MDD
     ASHLEY NEGLIA
